Exhibit 10.5

SPLIT-DOLLAR AGREEMENT

THIS AGREEMENT, made and entered into as of the 15th day of November, 1997, by
and between SUNSTONE HOTEL INVESTORS INC., a Maryland corporation (hereinafter
referred to as the “Corporation”), and Robert A. Alter (hereinafter referred to
as the “Employee”),

WITNESSETH THAT:

WHEREAS, the Employee is employed by the Corporation;

WHEREAS, the Employee wishes to provide life insurance protection for his family
in the event of his death, under a policy of life insurance insuring his life
(hereinafter referred to as the “Policy”), which is described in Exhibit A
attached hereto and by this reference made a part hereof, and which is being
issued by the insurer designated in Exhibit A (hereinafter referred to as the
“Insurer”);

WHEREAS, the Corporation is willing to pay the premiums due on the Policy as an
additional employment benefit for the Employee, on the terms and conditions
hereinafter set forth;

WHEREAS; the Employee is the owner of the Policy and, as such, possesses all
incidents of ownership in and to the Policy; and

WHEREAS, the Corporation wishes to have the Policy collaterally assigned to it
by the Employee, in order to secure the payment of the amounts which it will pay
toward the premiums on the Policy, or the cash surrender value of the Policy if
greater;

NOW, THEREFORE, in consideration of these premises and of the mutual promises
contained herein, the parties hereto agree as follows:

1.    Purchase of Policy.  The Employee will purchase the Policy from the
Insurer in the total face amount designed in Exhibit A attached hereto. The
parties hereto agree that they will take all necessary action to cause the
Insurer to issue the Policy, and shall take any further action which may be
necessary to cause the Policy to conform to the provisions of this Agreement.
The parties hereto agree that the Policy shall be subject to the terms and
conditions of this Agreement and of the collateral assignment filed with the
Insurer relating to the Policy.

2.    Ownership of Policy.  The Employee shall be the sole and absolute owner of
the Policy, and may exercise all ownership rights greeted to the owner thereof
by the terms of the Policy, except as may otherwise be provided herein.

3.    Payment of Premiums.  On or before the due date of each Policy premium, or
within the grace period provided therein, the Corporation shall pay the full
amount of the premium to the Insurer, and shall, upon request, promptly furnish
the Employee evidence of timely payment of such premium. The Corporation shall
annually furnish the Employee a statement of the amount of income reportable by
the Employee for federal and state income tax purposes, as a result of the
insurance protection provided the Employee’s beneficiary.



--------------------------------------------------------------------------------

4.    Collateral Assignment.  To secure the payment to the Corporation of the
amount of the premiums on the Policy paid by it hereunder or the cash Surrender
value of the Policy if greater, the Employee, has, contemporaneously herewith,
assigned the Policy to the Corporation as collateral. The collateral assignment
of the Policy to the Corporation hereunder shall not be terminated, altered or
amended by the Employee, without the express written consent of the Corporation.
The parties hereto agree to take all action necessary to cause such collateral
assignment to conform to the provisions of this Agreement.

5.    Limitations on Employees Rights in Policy.

a.    Except as otherwise provided herein, the Employee shall not sell, assign,
transfer, borrow against, surrender or cancel the Policy, nor change the
beneficiary designation provision thereof, without in any such case, the express
written consent of the Corporation.

b.    Notwithstanding any provision hereof to the contrary, the Employee shall
have the right to absolutely arid irrevocably give to a donee all of his right,
title and interest in and to the Policy, subject to the collateral assignment of
the Policy to the Corporation pursuant hereto. The Employee may exercise this
right by executing a written transfer of ownership in the form used by the
Insurer for irrevocable gifts of insurance policies (or by the execution of any
other similar document acceptable to the Corporation), and delivering such form
to the Corporation. Upon receipt of such form, executed by the Employee and duly
accepted by the donee thereof, the Corporation shall consent thereto in writing,
and shall thereafter treat the Employee’s donee as the sole owner of all of the
Employee’s right, title and interest in and to the Policy, subject to this
Agreement and the collateral assignment of the Policy to the Corporation
pursuant hereto. Thereafter, the Employee shall have no right, title or interest
in and to the Policy, all such rights being vested in and exercisable only by
such donee.

6.    Collection of Death Proceeds.

a.    Upon the death of the Employee, the Corporation shall cooperate with the
beneficiary or beneficiaries designated by the Employee to take whatever action
is necessary to collect the death benefit provided under the Policy; when such
benefit has been collected and paid as provided herein, this Agreement shall
thereupon terminate.

b.    Upon the death of the Employee, the Corporation shall have the unqualified
right to receive a portion of such death benefit equal to the greater of the
total amount of the premiums paid by it hereunder or the then cash surrender
value of the policy, reduced by any outstanding indebtedness which was incurred
by the Corporation and secured by the Policy, including any interest due on such
indebtedness. The balance of the death benefit provided under the Policy, if
any, shall be paid directly to the beneficiary or beneficiaries designated by
the Employee, in the manner and in the amount or amounts provided in the
beneficiary designation provision of the Policy.

In no event shall the amount payable to the Corporation hereunder exceed the
Policy proceeds payable at the death of the Employee. No amount shall be paid
from such death benefit to the beneficiary or beneficiaries designated by the
Employee until the full amount due the Corporation hereunder has been paid. The
parties hereto agree that the beneficiary designation provision of the Policy
shall conform to the provisions hereof.

 

2



--------------------------------------------------------------------------------

c.    Notwithstanding any provision hereof to the contrary, in the event that,
for any reason whatsoever, no death benefit is payable under the Policy upon the
death of the Employee and in lieu thereof the Insurer refunds all or any part of
the premiums paid for the Policy, the Corporation and the Employee’s beneficiary
or beneficiaries shall have the unqualified right to share such premiums based
on their respective cumulative contributions thereto.

7.    Termination of the Agreement During the Employee’s Lifetime.

a.    This Agreement shall terminate, during the Employee’s lifetime, without
notice, upon the Occurrence of any of the following events: (a) total cessation
of the Corporation’s business; (b) bankruptcy, receivership or dissolution of
the Corporation; or (c) termination of Employee’s employment by the Corporation
(other than by reason of his death).

b.    In addition, the Employee may terminate this Agreement, while no premium
under the Policy is overdue, by written notice to the Corporation. Such
termination shall be effective as of the date of such notice.

8.    Disposition of the Policy on Termination of the Agreement During the
Employee’s Lifetime.

a.    For sixty (60) days after the date of the termination of this Agreement
during the Employee’s lifetime, the Employee shall have the option of obtaining
the release of the collateral assignment of the Policy to the Corporation. To
obtain such release, the Employee shall pay to the Corporation the greater of
the total amount of the premium payments made by the Corporation hereunder or
the then cash surrender value of the Policy, less any indebtedness secured by
the Policy which was incurred by the Corporation and remains outstanding as of
the date of such termination, including any interest due on such indebtedness.
Upon receipt of such amount, the Corporation shall release the collateral
assignment of the Policy, by the execution and delivery of an appropriate
instrument of release.

b.    If the Employee fails to exercise such option within such sixty (60) day
period, then, at the request of the Corporation, the Employee shall execute any
document or documents required by the Insurer to transfer the interest of the
Employee in the Policy to the Corporation. Alternatively, the Corporation may
enforce its right to be paid from the cash surrender value of the Policy under
the collateral assignment of the Policy.

9.    Insurer Not a Party.  The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the collateral
assignment executed by the Employee and filed with the Insurer in connection
herewith.

 

3



--------------------------------------------------------------------------------

10.    Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.

a.    The Corporation is hereby designated as the named fiduciary under this
Agreement. The named fiduciary shall have authority to control and manage the
operation and administration of this Agreement, and it shall be responsible for
establishing and carrying out a funding policy and method consistent with the
objectives of this Agreement.

b.     (1) Claim.

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Agreement (hereinafter referred to as a “Claimant”)
may file a written request for such benefit with the Corporation, setting forth
his or her claim. The request must be addressed to the President of the
Corporation at its then principal place of business.

(2) Claim Decision. Upon receipt of a claim, the Corporation shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Corporation may, however,
extend the reply period for an additional ninety (90) days for reasonable cause.

If the claim is denied in whole or in part, the Corporation shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth: (a) the specific reason or reasons for such denial; (b) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (c) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (d) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (e) the time limits for requesting a review under subsection (3) and for
review under subsection (4) hereof.

(3) Request for Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing that
the Secretary of the Corporation review the determination of the Corporation.
Such request must be addressed to the Secretary of the Corporation, at its then
principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Corporation. If the
Claimant does not request a review of the corporation’s determination by the
Secretary of the Corporation within such sixty (60) day period, he or she shall
be barred and estopped from Challenging the Corporation’s determination.

(4) Review of Decision. Within sixty (60) days after the Secretary’s receipt of
a request for review, he or she will review the Corporation’s determination.
After considering all materials presented by the Claimant, the Secretary will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Secretary will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.

 

4



--------------------------------------------------------------------------------

11.    Amendment.  This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

12.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries.

13.    Notices.  Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mall,
postage prepaid, addressed to such party’s last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand.

14.    Governing Law.  This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
California.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

 

     SUNSTONE, HOTEL INVESTORS, INC. /s/ Robert A. Alter    By     /s/ Robert A.
Alter          Robert A. Alter      Print Name:     Robert A. Alter           
“Employee”      Print Title:   President                 “Corporation”

 

5



--------------------------------------------------------------------------------

EXHIBIT A

The following life insurance policy is subject to the attached Split-Dollar
Agreement:

 

Insurer

  

Insured

       

Policy Number

       

Face Amount

       

Date of Issue

       

 

6